Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  March 26, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                               Chief Justice

  142323(60)(61)                                                                                     Michael F. Cavanagh
                                                                                                           Marilyn Kelly
                                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
                                                                                                         Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Brian K. Zahra,
            Plaintiff-Appellant,                                                                                    Justices

  v                                                               SC: 142323
                                                                  COA: 292469
                                                                  Wayne CC: 08-014196-FH
  JOSEPH ALEXANDER FRANKLIN,
            Defendant-Appellee.

  _________________________________________/

       On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for bond pending appeal is DENIED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 26, 2012                      _________________________________________
        y0319                                                                Clerk